 



Exhibit 10(r)
TERMS AND PROVISIONS RELATING TO
RESTRICTED STOCK AWARDS
UNDER THE
FLORIDA EAST COAST INDUSTRIES, INC.
2002 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE JUNE 2, 2005)
Dated: __________, 2007

 



--------------------------------------------------------------------------------



 



     The Board of Directors of Florida East Coast Industries, Inc. (the
“Corporation”) previously authorized and approved the Florida East Coast
Industries, Inc. 2002 Stock Incentive Plan, as amended and restated effective
June 2, 2005 (the “Plan”), which was approved by the shareholders of the
Company. The Committee has approved an award to the Participant designated in a
Notice of Restricted Stock Award of the Company’s Common Stock (a “Notice”),
conditioned upon the Participant’s acceptance of the terms and conditions set
forth in the Notice and the provisions contained herein within 60 days after the
Notice is delivered to the Participant for review.
     The following Terms and Provisions Relating to Restricted Stock Awards
under the Plan (“Terms”) set forth the terms applicable to Restricted Stock
Awards granted to Participants under the Plan on or after February 21, 2007, and
these Terms are incorporated by reference into each Notice of Restricted Stock
Award issued to a Participant on or after such date, except to the extent such
Notice expressly provides otherwise. In the event of any conflict between these
Terms and either the Notice or the Plan, the Notice or Plan, as applicable,
shall control over these Terms.
     Capitalized terms used but not defined in the Notice and these Terms shall
have the meanings set forth in the Plan, unless such term is defined in an
employment agreement between the Corporation and the Participant. Any terms used
in the Notice and these Terms, but defined in an employment agreement between
the Corporation and the Participant are incorporated into the Notice and these
Terms by reference and shall be effective without regard to the continued
effectiveness of such employment agreement.
     1. Grant of Restricted Stock. Pursuant to one or more Notices of Grant, the
Corporation has granted to the Participant designated in such Notice, subject to
the terms and

 



--------------------------------------------------------------------------------



 



conditions herein set forth, that number of shares of the Corporation’s Common
Stock as set forth in the Notice (the “Restricted Stock”).
     2. Terms and Conditions. The Restricted Stock is subject to the following
terms and conditions:
          (a) Limited Nontransferability. Prior to the date that the Restricted
Period expires, Restricted Stock shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution (the “Restrictions”).
          (b) Restrictions and Lapse of Restrictions. The “Restricted Period” is
the period beginning on the Grant Date and ending in accordance with the
schedule and vesting provisions set forth in the applicable Notice. Subject to
the provisions contained in Paragraph 5, the Restricted Stock shall be deemed
vested and no longer subject to forfeiture, and the Restrictions shall lapse,
upon expiration of the Restricted Period. Notwithstanding any provision of these
Terms to the contrary, the Committee shall have discretion under Section 7.4 of
the Plan to waive any forfeiture of the Restricted Stock, the Restricted Period
and any other conditions set forth in these Terms.
          (c) Committee Discretion. Notwithstanding any provisions of the Notice
or these terms, the Committee may at any time, at its sole discretion, modify or
extend a Restricted Stock Award or accelerate the time at which any or all
Restrictions will lapse or remove any and all such Restrictions.
          (d) Regulatory Restrictions. Notwithstanding any other provision of
these Terms, the obligation of the Corporation to issue Restricted Stock under
any Notice and these Terms shall be subject to all applicable laws, rules and
regulations and such approval by any regulatory body as may be required. The
Corporation reserves the right to restrict, in whole or in

2



--------------------------------------------------------------------------------



 



part, the delivery of the Restricted Stock pursuant to any Notice and these
Terms prior to the satisfaction of all legal requirements relating to the
issuance of such shares, to their registration, qualification or listing or to
an exemption from registration, qualification or listing.
     3. No Right to Employment or Service. Nothing in the Notice or these Terms
will confer upon the Participant any right to continue in the employ or service
of the Corporation or any of its subsidiaries or affect the right of the
Corporation to terminate the employment or service of the Participant at any
time.
     4. Dividends/Distributions. The Corporation shall pay to the Participant
any dividends or other distributions payable with respect to the Restricted
Stock, notwithstanding the Restrictions, from and after the Grant Date but not
beyond the date of any forfeiture thereof pursuant to the provisions of Notice.
     5. Withholding. To the extent the Participant is subject to any federal,
state or local tax withholding requirements, the Participant agrees to make
arrangements satisfactory to the Corporation to comply with any such
requirements that may apply upon the lapse of the Restrictions on the Restricted
Stock. The Participant will be entitled to elect to satisfy his tax withholding
obligation by the withholding by the Corporation, at the appropriate time, of
shares of the Corporation’s Common Stock from the Restricted Stock in a number
sufficient, based upon the fair market value (as defined below) of such Common
Stock on the relevant date or by tendering shares already owned by the
Participant to satisfy such tax withholding requirements. For purposes of this
Agreement, “fair market value” means, as of any given date, the closing price of
the Corporation’s Common Stock on such date as quoted in the NYSE Composite
Transactions Report in the Wall Street Journal. If there were no sales reported
as of a particular date, fair market value will be computed as of the last date
preceding such date on which a sale was reported.

3



--------------------------------------------------------------------------------



 



     6. Delivery of Certificates. The Corporation does not intend to issue stock
certificates for the shares referenced in paragraph 1. The shares of common
stock will exist in book entry format with American Stock Transfer and Trust
Company (the Company’s transfer agent) or any successor transfer agent chosen by
the Corporation. Once the Restrictions lapse, the following delivery
alternatives will be available to the Participant through the Corporate
Secretary of the Corporation:

  (a)   Hold the shares in the Direct Registration System (DRS) maintained by
the transfer agent;     (b)   Request the transfer agent send a certificate for
the unrestricted shares;     (c)   Request the transfer agent send the shares
electronically to a brokerage account designated by Participant.

     7. Consent to Jurisdiction and Service of Process. In the event of any
dispute, controversy or claim between the Company and the Participant arising
out of or relating to the interpretation, application or enforcement of the
provisions of the Plan, these Terms and any related Notice, the Company and the
Participant agree and consent to the personal jurisdiction of the state and
local courts of Duval County, Florida and the United States District Court for
the Middle District of Florida — Jacksonville Division for resolution of the
dispute, controversy or claim, and that those courts, and only those courts,
shall have exclusive jurisdiction to determine any dispute, controversy or claim
related to, arising under or in connection with the Plan, these Terms and any
related Notice. The Company and the Participant also agree that those courts are
convenient forums for the parties to any such dispute, controversy or claim and
for any potential witnesses and that process issued out of any such court or in
accordance with the rules of practice of that court may be served by mail or
other forms of substituted service to the Company

4



--------------------------------------------------------------------------------



 



at the address of its principal executive offices and to the Participant at his
or her last known address as reflected in the Company’s records.
     8. Anti-Dilution Adjustments and Provisions. The Corporation hereby
confirms that the provisions of Article 11 of the Plan shall apply to the
Restricted Stock prior to the expiration of the applicable Restricted Period and
such Restricted Stock shall be subject to equitable adjustments as determined in
the sole discretion of the Committee.
     9. Miscellaneous.
          (a) Each Notice and these Terms shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to
principles of conflict of laws. The captions of these Terms are not part of the
provisions hereof and shall have no force or effect. Each Notice or these Terms
may not be amended or modified otherwise than by a written agreement executed by
the Participant and the Corporation or their respective successors and legal
representatives.
          (b) Each Notice, these Terms, and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. In the
event of any inconsistency between the provisions of these Terms and the
provisions of any Notice or the Plan, the provisions of the Notice or the Plan,
as applicable, shall govern.
          (c) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile, or
by overnight mail, addressed as follows:

5



--------------------------------------------------------------------------------



 



     
If to the Employee to:
  If to the Corporation to:
 
   
«Name»
  Florida East Coast Industries, Inc
«Address1»
  10151 Deerwood Park Blvd.,
«City», «State» «PostalCode»
  Building 100, Suite 350
Jacksonville, FL 32256
Attn: Corporate Secretary
Facsimile: 904-996-2839

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (d) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (e) The Participant’s or the Corporation’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Participant or the Corporation
may have hereunder, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.
          (f) The Participant agrees, upon demand of the Corporation, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Corporation to implement the
provisions and purposes of the Notice, the Terms and the Plan.

         
 
  FLORIDA EAST COAST INDUSTRIES, INC.
 

 
      (-s- Adolfo Henriques) [g05442g0544202.gif]
 
  By:    
 
       
 
      Chairman & Chief Executive Officer

6